Title: General Orders, 13 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 13th 1776
Parole Litchfield.Countersign Coventry


The Regiments of Militia lately arrived at Roxbury and Cambridge are immediately to be furnished with Fifteen Rounds of Powder and Ball ⅌ man; The Adjutant General will, upon application give Orders upon the Commissary for that quantity. The Regiments now at Roxbury may apply to Major Genl Ward, who will give Orders accordingly.
Capt. Peleg Wadworth, is appointed Aid-de-Camp to Major Genl Ward, during the absence of Samuel Osgood Esqr.
